Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.137 Page 1 of 9




                          EXHIBIT 6
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.138 Page 2 of 9




Amber Gilles displays what she calls her “medical exemption” allowing her to enter Sprouts without a face
    mask. When employee told her no that August day, she threatened to sue. Image v ia Facebook


First she blasted a Starbucks barista on social media, leading
to national TV attention. Then she led a mask-burning in
Mission Bay Park. Now comes her lawsuit.




                                                                               Exhibit 6, Page 49
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.139 Page 3 of 9




Amber Lynn Gilles says Sprouts Farmers Market violated her civil
rights and the Americans with Disabilities Act by keeping her
from shopping maskless at the chain’s Clairemont store.

On Aug. 6, Gilles was denied entry into Sprouts and ordered to
leave — even after she explained that she suffers from medical
conditions “which make it impossible for her to wear a mask,” said the
11-page federal suit filed in San Diego.

The woman branded the “Starbucks shamer” and “Starbucks Karen”
contends that she has documentation of her condition from a medical
professional, but didn’t include it in the legal filing.




Amber Gilles lawsuit against Sprouts Farmers Market. (PDF)


On Thursday, following requests by Times of San Diego, Gilles
provided an image of a handwritten note with parts obscured. It read:
“Amber has underlying health conditions that prevent her from
wearing a mask or any type of facial covering whatsoever. Please
contact me if you have any questions.”




                                                             Exhibit 6, Page 50
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.140 Page 4 of 9




In a Facebook Messenger chat, Gilles said the note was “sufficient” as
court evidence.

Asked if the signer would testify, she said: “He will. He is a licensed
doctor.”

Gilles, 36, demands a jury trial as she seeks unspecified compensatory
and punitive damages, saying she’s suffered “pain, suffering and
inconvenience” plus hypertension, headaches, shortness of breath,
depression, anxiety, embarrassment, humiliation and “loss of the
ordinary pleasures of life.”




                                                         Exhibit 6, Page 51
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.141 Page 5 of 9




Erik Nowacki, her lead attorney, says he expects a legal response
from Phoenix-based Sprouts before Thanksgiving. Sprouts didn’t
respond to several requests for comment.

Nowacki says other people do most of Gilles’ shopping and she’s found
a store willing to let her in without a mask, “but this store does not
have fresh produce.”

In a video posted to Facebook (and viewed 28,000 times), Gilles
approached an employee of the Genesee Avenue store and flashed a
piece of paper that she indicated was a medical exemption. The male
staffer said: “I can’t let you in.” And she replied: “You guys are gonna
be sued for discrimination.”

Nowacki says he’s not aware of anyone joining the lawsuit against
Sprouts, but was working on a couple other cases with different
plaintiffs and defendants over mask requirements.

Citing ADA accessibility requirements, Nowacki says that when
Sprouts built the store, it had to comply with specifications such as
steepness of a wheelchair ramp, width of a bathroom door, height of
the sink and the distance of the toilet from the wall.

“If any of these measurements do not comply with the regulations, the
store operator can be sued for violating the ADA,” he said Wednesday
via email. “This is all fairly clear and well-documented.”

He shared links to state and federal guidance as well. At the time of
the suit’s Oct. 30 filing, the state said: “Anyone with a medical
condition, mental health condition, or disability that does not allow
them to wear a mask” didn’t have to wear a face covering.

But more recent guidance from the California Department of
Public Health, dated Nov. 16, says individuals exempt from wearing
face coverings at all times include: “Persons with a medical condition,


                                                         Exhibit 6, Page 52
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.142 Page 6 of 9




mental health condition or disability that prevents wearing a face
covering. This includes persons with a medical condition for whom
wearing a face covering could obstruct breathing or who are
unconscious, incapacitated or otherwise unable to remove a face
covering without assistance.”

The rule adds: “Such conditions are rare.”

On Monday, the Annals of the American Thoracic Society published
a report saying little evidence exists that wearing a mask significantly
diminishes lung function, even when worn during heavy exercise.

“There might be a perceived greater effort with activity, but the effects
of wearing a mask on the work of breathing, on gases like oxygen and
CO2 in blood or other physiological parameters are small, often too
small to be detected,” said Dr. Susan Hopkins of UCSD School of
Medicine, the study’s first author.

The case by Gilles, a mother of three, is the latest of similar anti-mask
lawsuits around the country that cite the federal ADA.




Amber Lynn Gilles on Facebook video from outside Sprouts Farmers Market in Clairemont.


For example, in May a woman with an alleged respiratory disability
filed suit under ADA against a Pennsylvania supermarket chain after
she was denied entry over not wearing a mask.


                                                                           Exhibit 6, Page 53
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.143 Page 7 of 9




But writing on the Ogletree Deakins site, attorney Amber Roller
said: “The ADA does not require a public accommodation to permit
an individual to participate in, or benefit from, the goods or services if
that individual poses a ‘direct threat’ to the health or safety of others.”

She suggested that stores denying entry to maskless customers may
want to consider offering other comparable services, such as online
ordering, curbside pickup or special shopping hours.

In July, USA Today cited a U.S. Justice Department press release:
“The ADA does not provide a blanket exemption to people with
disabilities from complying with legitimate safety requirements
necessary for safe operations.”

The department, in fact, warned citizens about fraudulent cards and
other documents bearing the Department of Justice seal and claiming
that individuals are exempt from face mask requirements.

And in August, more than 60 people sued Giant Eagle Inc. and C&J
Grocery Co. in the Western District of Pennsylvania alleging they
suffer from respiratory limitations, asthma, nervous system issues and
PTSD that allegedly prevents them from being able to wear masks.

The plaintiffs asserted that “there was no significant risk to the health
or safety of others if Giant Eagle modified its policies, practices and
procedures” by allowing them to shop without masks and noted that
the CDC acknowledged “the need for a medical exception to the mask
requirement.”

This week, Giant Eagle won a round in the case when U.S. District
Judge Nora Barry Fishcher in Pittsburgh rejected an injunction
request by maskless shopper Josiah Kostek.

“Fischer initially denied a temporary injunction because Kostek’s
claim that he had a medical condition that prevented him from


                                                         Exhibit 6, Page 54
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.144 Page 8 of 9




wearing a face mask was simply a statement without proof,” the
Altoona Mirror reported Wednesday.




When Kostek presented his medical records, the judge pointed out
that his doctors failed to say he was unable to wear a mask.

In the San Diego suit, attorney Nowacki said Gilles posed no direct
threat to the health or safety of others.

“Plaintiff had no signs or symptoms of COVID-19,” he wrote in the
case assigned to Judge Jill L. Burkhardt. “Federal, state and
county orders and guidelines all clearly state the need for a medical
exemption from the requirement to wear a face covering. [Sprouts]
refused to consider the need for an exemption to its face covering
policies and procedures, despite the fact that it had no basis to
conclude that Plaintiff was a direct threat to the health and safety of
others.”

But stores like Sprouts also have to consider the legal flip side.




                                                         Exhibit 6, Page 55
Case 3:20-cv-02131-GPC-JLB Document 7-9 Filed 04/01/21 PageID.145 Page 9 of 9




“In recent months, employees have filed suit against their employers
seeking damages for allegedly dangerous working conditions related to
COVID-19,” said a post by Janie F. Schulman, Neil Tyler and
Michelle Sosa-Acosta on lexology.com. “Some of these claims are
based on purportedly unsafe mask practices.”

Updated at 6:21 p.m. Nov. 19, 2020




                                                         Exhibit 6, Page 56
